ORDER OF SUSPENSION BY STIPULATION
The above-entitled matter is before this court upon petition of Lawyers Professional Responsibility Board, and
The petitioner and respondent have entered into a stipulation as to an interim disposition of this matter, and
This court being fully satisfied as to the terms and conditions of said stipulation,
*910NOW, THEREFORE, based upon the records, files, proceedings herein and the stipulation of the parties,
IT IS HEREBY ORDERED:
1.Respondent, Mark Elliot Wersal, is hereby suspended from the practice of law from and after the date of this order pending final determination of disciplinary proceedings herein.
Dated this 5th day of May, 1983.